DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 are pending and are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2-4 fail to further limit claim 1 since these claims depend from a claim 17 or a claim 18 which is not present in the claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent 
                                                         Examiner Interpretation
The Examiner interprets “system” as being an apparatus or group of apparati and the Examiner assumes claims 2-4 will be amended to depend from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardin (US 2013/0344451). 
In regard to claim 1, Gardin (‘451) discloses an arrangement for treatment of articles by hot pressing that is capable of obtaining a rapid rate of cooling without special purpose valves. Gardin (‘451) further discloses a furnace chamber is provided inside the pressure vessel of the arrangement and a heat insulated casing arranged to surround the furnace chamber wherein a fan having a controllable number of revolutions for circulating the pressure medium within the furnace chamber is arranged and there is at least one feeding passage to allow feeding of the pressure medium from a region being colder than a region within the furnace towards an inlet of the fan (abstract and [0021]). Thus, the furnace would be operable such that the fan may be operated at a number of revolutions N to conduct a first cooling rate and then operated at a number of revolutions N in conjuction with a pressure medium from a region being colder than a region within the furnace and the combination providing a final cooling rate 
With respect to the recitation “for heat treating a superalloy component” in claim 1, this recitation would appear to be a recitation of intended use of the apparatus that would not further limit the apparatus. MPEP 2111.02 II. Additionally, the Examiner notes that material or article worked upon by an apparatus would not further limit the apparatus. MPEP 2115. 
With respect to the recitation “operable to cool a superalloy component” and “for the superalloy component” would be a material or article worked upon by the apparatus that would not further limit the apparatus. MPEP 2115. 
With respect to the recitation “wherein the first temperature is above a solvus temperature for the superalloy component and the second temperature is below the solvus temperature” in claim 1, the Examiner notes that the state of the material being operated on would not further limit the structure of the apparatus and since the apparatus is capable of cooling with a fan or with a fan and a cool pressure medium, the apparatus would be capable of reducing the temperature from above a solvus temperature to below a solvus temperature. 
	In regard to claim 2, Gardin (‘451) discloses a system wherein the pressure may be varied and the rate of cooling may be changed between temperatures (abstract and [0064-0071]). 
With respect to the recitation “wherein the superalloy component is cooled…” in claim 2, this recitation would appear to be a recitation of intended use of the apparatus that would not further limit the apparatus. MPEP 2111.02 II. Additionally, the Examiner notes that material or article worked upon by an apparatus would not further limit the apparatus. MPEP 2115. 
	 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gardin (US 2013/0344451).
In regard to claim 3, while Gardin (‘451) does not specify wherein the system would be operated at a pressure between 1 and 20 bar (0.1 and 2 MPa), Gardin (‘451) discloses wherein the feeding of pressure medium continues until a desired pressure is obtained inside the pressure vessel [0070]. Thus it would have been obvious to one having ordinary skill in the art to feed the pressure medium until the desired pressure is obtained. MPEP 2144.05 II. 


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th  paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In regard to claim 4, Gardin (‘451) relies on the number of rotations of the fan and not the fan speed to establish different cooling rates and not actually changing the speed of the rotations and therefore claim 4 in combination with claim 1 would distinguish from Gardin (‘451). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796